McCOMB, J.
This is a motion for diminution of record by appellant to have the transcript on appeal changed by including certain testimony alleged to have been improperly omitted from the engrossed bill of exceptions and to have excluded from the engrossed bill of exceptions certain testimony included therein.
Appellant twice moved the trial court to correct the record in the same particulars as he now seeks to have this court correct the same. In each instance the trial court denied the motions.
Appellant has failed to establish to our satisfaction that the rulings of the trial court were incorrect. Therefore, section 652 of the Code of Civil Procedure is inapplicable and appellant’s motion for diminution of the record is denied.
Moore, P. J., and Wood, J., concurred.